Title: Abigail Adams to Mary Smith Cranch, 28 January 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my Dear sister
					Philadelphia Janry 28 1800
				
				I yesterday received Your Letter of the 19th. I think You have testified Your proportion of Respect in a handsome manner to the Memory of the good and virtuous Washington— that he ought to live in our Memories, and be transmitted to posterity as a Character truly worthy Imitation, is Right; but some Eulogyst have asscribed to him solely, what was the joint effort & concert of Many. to no one Man in America, belongs the Epithet of Saviour of his Country; that Washingtons Character, when we take into view, his Education, the place of his Birth, and the Various Scenes in which he was call’d to act, exhibits a most uncommon assemblage of Modesty, Moderation Magninimity, fortititud perseverence and disinterestedness, will be most readily allowed, but at no time, did the fate of America rest upon the Breath of even a Washington, and those who assert these



things, are Ignorant of the spirit of their countrymen, and whilst they Strive to exalt one character, degrade that of their country these reflections have arrisen in My mind from reading mr Paynes oration, and a Mad Rant of Bombast in a Boston centinal of a mr Messenger— judge Minots oration is exempt from these reflections— it is the cool mild and wise and judicious observations upon his Character are those only which will out live the badges of mourning. Simple Truth is his best his greatest Eulogy— she alone can render his Fame immortal—
				The News from France, is not that the Royall standard is raised— but that a Triumvirate exists— Buonaparta is an adventerous Man. he is upon a Pinacle and with one foot only— we are yet alltogether in the dark respecting his view’s. Time must develope them—but one volcano burst forth after an other, and what current the lava will take; we must wait to learn—
				I send you the report upon citizen Randolphs Letter. the young Man is like to cost the Country more Money in the debate by the time it will take up, than all his Services will be worth tho he lived to the age of an Anti-deluvian. I have not a doubt that it was all a contrived buisness, by the Anti feds to raise a ferment, to Spread amongst their constituents— see says the fly upon the wheel, what a dust I raise—
				I have had Letters from Berlin and the pleasure of hearing that both mr & mrs Adams were in good health—the latest date to 30 October
				when I wrote You last, I had had a sleepless Night. I then have no spirits to spair— I have had a turn of loosing my Sleep, but am not otherways Sick— I have for the last three Night been very fortunate
				Genll Lincoln is about to return home by him I send a little packet which I request my sister to accept. pray desire Mrs Porter to look to the Beds frequently— I shall have much to request your care and attention to, as soon as you get through the Ordination. if the spring is not more of winter than the winter itself, I hope the Building will go up early in March the doors which must be cut through the Room & chamber will require the Removal of all the furniture, and the painting of Both which they now want. the glaseing of the front I would have done one of the first things—and the alteration in the kitchin which I contemplated I should like to have done, but the floor must be coverd—or painted again afterwards. when the new building goes up the kitchin will be so darkned that I must let the closset into it & take off a partition where the dressers now are. I think it

would be best to run the partition along so as to take the Chamber door the cellar & parlour Door into the entry this will Make the kitchin much warmer & Screne the kitchin from the view of the parlour—but more of this Soon—
				Mrs smith is very unwell with a voilent cold Soar Throat & some fever. She has kept her Chamber ever Since saturday. I hope She is getting better— caroline is well. the rest of us in pretty good Health— adieu my / Dear Sister I will write to mrs Black soon / yours
				
					A A
				
			